Case 19-20688        Doc 9-2     Filed 05/21/19    Entered 05/21/19 23:25:56        Page 1 of 19



                            UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF CONNECTICUT

In Re:                                               )       Chapter 7
                                                     )       Case No. 19-20688(jjt)
BEST HOME PERFORMANCE OF CT, LLC                     )
           Debtor.                                   )       May 21, 2019

 MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS AND/OR STRIKE THE
 PETITION FOR INVOLUNTARY BANKRUPTCY AND FOR PERMISSION TO INTERVENE,
     AND OTHER RELIEF THAT THE COURT DEEMS JUST, FAIR, AND EQUITABLE

         Justin Buck (“Buck”) hereby files this memorandum of law in support of his Motion

to Dismiss the Petition for Involuntary Bankruptcy (the “Petition”) filed on April 30, 2019

against Best Home Performance of CT, LLC (“Best Home”) by Energy Efficiencies Solutions

LLC (“EES”). As set forth in greater detail below, the Petition is nothing but a sham and a

collusive attempt by the majority owner of both Best Home and EES to strip her own

brother, Buck—the minority owner in each of those companies—of his 40% interest in

Best Home and to attempt to saddle him with legitimate debts of Best Home. These

oppressive tactics should not be permitted.

         Indeed, the Petition fails to satisfy the jurisdictional requirements of 11 U.S.C. §

303(b) in that EES does not hold a claim that is not the subject of the bona fide dispute as to

liability or amount. Consequently, this Court lacks subject matter jurisdiction over Best

Home and, therefore, it should dismiss the Petition pursuant to Fed. R. Bankr. P. 1011(b)

and Fed. R. Civ. P. 12 (b)(1). Alternatively, a hearing is requested whereby the alleged

creditor, EES, will be required to establish the legitimacy of this claim, which it cannot do.

The reality is, and the record will show, that Best Home’s own outside General Counsel

stated as recently as January 29, 2019 that Best Home did not owe EES any money. In

addition, no aspect of the alleged debt is reflected in any of the books and records of either
Case 19-20688          Doc 9-2      Filed 05/21/19         Entered 05/21/19 23:25:56            Page 2 of 19



company. It is, quite simply, a claim that is contrived and the product of collusion with one

goal in mind: to liquidate the interest of Buck and cause him further harm.

        In any event, while Buck asserts that he has standing to bring this Motion to Dismiss,

he also requests permission to intervene to challenge the Petition by filing the Motion to

Dismiss.

        In support of this Motion to Dismiss, Buck states as follows:

I.      FACTUAL BACKGROUND

        By way of background, Best Home is a Connecticut Limited Liability Company,

which maintains its address in Windsor, Connecticut. See Affidavit of Justin Buck (“Buck

Aff.”), attached hereto as Exhibit A, at ¶ 3. Best Home is owned by two siblings, Justin Buck

and Leticia Colon de Mejias (“Colon”), as follows: 60% by Colon and 40% by Buck. Id. 1

        Energy Efficiencies Solutions LLC is a Connecticut Limited Liability Company, which

maintains its address in Windsor, Connecticut. Id. at ¶ 4. EES is owned as follows: 67% by

Colon and 33% by Buck. Id. 2

     A. Colon’s Lock Out Tactics.

        Conflict erupted between Colon and Buck, and Colon used her majority status to

engage in a variety of maneuvers, which effectively locked him of both companies. While

there were reciprocal claims of financial mismanagement, Colon has not provided any



1 Best Home performs insulation work and currently has large contracts with certain utility companies. Buck
Aff. at ¶ 13. Therefore, if Best Home is forced into bankruptcy, it will be unable to perform those contracts,
significantly impacting Buck’s monetary interest in Best Home and greatly impacting Best Home’s ability to
perform contracts to which it is a party. Id.

2 In or around January of 2014, Colon asked Buck to sign an amended Certificate of Formation, which
indicated that Buck’s interest in EES was reduced to 5%. Id. However, Buck was not provided any
consideration for a reduction in his interest in EES in January of 2014. Id. As such, Buck continues to be a
33% owner in EES and expects to be treated accordingly. Id.


                                                       2
Case 19-20688          Doc 9-2      Filed 05/21/19          Entered 05/21/19 23:25:56            Page 3 of 19



evidence to support those claims. 3 In fact, Colon apparently retained the services of Blum

Shapiro many months ago to conduct an investigation of the books and records. General

Counsel for Best Home and EES, Attorney Mary Miller (hereinafter referred to as “General

Counsel”), agreed repeatedly to provide the results of the “investigation.” 4

        On or about January 29, 2019, Buck was removed as General Manager of Best Home

and as Field Manager of EES. Buck Aff. at ¶ 5; see email attached as Exhibit 2 to Natale Aff.

Soon thereafter, Buck was removed from Best Home’s bank account and was suspended

from his employment with both Best Home and EES. Buck Aff. at ¶ 5; see Exhibit 2 to

Natale Aff.

        Then, on or about February 4, 2019, Buck was terminated from his employment at

both Best Home and EES. Buck Aff. at ¶ 6; see letters attached as Exhibit 1 to Buck Aff.

Both Best Home and EES thereafter failed to pay Buck wages and fringe benefits, in an

amount totaling approximately $7,600. Buck Aff. at ¶ 7. To date, and despite the

representation made by General Counsel on February 1, 2019 that Buck would be paid his

wages once full access to the Best Home Quickbooks was provided (which is it undisputed

that such access was, in fact, provided), no such payment has been made by either Best

Home or EES. Id.; see Exhibit 3 Natale Aff.




3Colon and her husband were using EES’s funds to pay their home mortgage, their personal minivan, pool
supplies, HVAC work for Colon’s in-law’s Florida house, and a nanny to care for Colon’s grandchild, among
other things. Buck Aff. at ¶ 12.

4 In fact, General Counsel agreed to provide to the undersigned Mr. Lattimer’s report by February 9, 2019—

and she then again promised several times thereafter since the report was not provided by that initial
deadline. See emails attached as Exhibit 1 to affidavit of Anthony J. Natale (“Natale Aff.”), attached hereto as
Exhibit B. To date, however, no such report has been provided. See Natale Aff. at ¶ 4.


                                                        3
Case 19-20688      Doc 9-2     Filed 05/21/19       Entered 05/21/19 23:25:56    Page 4 of 19



   B. The Phony EES Claims and this Bankruptcy Petition.

       Buck ran the affairs of Best Home right through the time of his termination. Buck

Aff. at ¶ 14. He is completely unaware of what could possibly form the basis for a debt

owed of $363,436.61 by Best Home to EES and he disputes that claim. Id. at ¶¶ 14-15.

       Significantly, as recently as January 29, 2019, General Counsel for Best Home and

EES, acting as their agent, stated in an email to the undersigned that $9,000 was withdrawn

from Best Home’s bank account for “payment to EES for past due invoices for the work

performed by EES last year.” See email attached as Exhibit 4 to Natale Aff. In that same

email, General Counsel—again, as agent for both EES and Best Home—conceded that “now

that EES has been paid, Best has no outstanding bills” (emphasis added). See id. That is

an incredible admission and it stands in stark contrast to the Involuntary Bankruptcy

Petition filed by General Counsel’s husband, Attorney Marc Miller (hereafter referred to as

“Bankruptcy Counsel”), in which he certified to this Court that EES was owed a “trade debt”

in the amount of $363,436.31 and that Best Home “is generally not paying its debts as they

become due, unless they are the subject of a bona fide dispute as to liability or amount.”

See Docket No. 4 at pp. 2-3.

       The basis for the Petition is a sham and it should be dismissed. There was just a

single invoice issued by EES in 2018 and it was paid in full. See Buck Aff. at ¶ 8. Such

invoice was for “administration services” in the amount of $18,241.52 and, again, was paid

in full by Best Home. Id.; see invoice attached as Exhibit 2 to Buck Aff.

       During the early morning hours of February 1, 2019, after Colon had terminated

Buck’s management role, suspended him as an employee, and deprived him access to the

books and records of Best Home, EES—acting through Colon—emailed to Buck several



                                                4
Case 19-20688         Doc 9-2      Filed 05/21/19         Entered 05/21/19 23:25:56          Page 5 of 19



invoices for alleged monies owed by Best Home to EES for the years 2016, 2017, and 2018.

See invoices attached as Exhibit 3 to Buck Aff. Specifically, there were two invoices issued

for 2016, two invoices for 2017, and one invoice for 2018, all of which totaled nearly $1.2

million! See id. The alleged debt for the years 2016, 2017, and 2018 was, upon information

and belief, not carried in the books and records of EES—which Colon and her husband

controlled. Buck Aff. at ¶ 10. 5 And such debt was never carried in the books of Best Home!

Id. Rather, it appears that those amounts, just like the amount now appearing in the

Petition, were simply figures contrived by Colon without any basis in reality. It bears

emphasis that those invoices were never submitted to Best Home prior to February 1, 2019

even though they apparently were for certain items rendered years earlier. Id. at ¶ 9.

        All of that notwithstanding, when the undersigned received the Petition, questions

were asked concerning the alleged debt. Bankruptcy Counsel was asked by Buck’s counsel

how that debt was found to exist given the previous representation made by General

Counsel just a few months back, indicating that Best Home had no outstanding bills.

Bankruptcy Counsel responded to that inquiry with the following:

            Finally, your suggestion that the monies claimed to be owed by Best to EES
            are somehow in dispute as to liability or amount is not well taken. Since the
            email you referenced was sent, Best has engaged the services of Andrew
            Lattimer of Blum Shapiro to review the available financial records of Best in
            order to determine the amount that Best owes to EES. The amount noted in
            the petition was provided to me by Mr. Lattimer. Again, this number is based
            on the available financial records, but I have been advised by my client that

5It should also be noted that Best Home issued several invoices to EES between June of 2018 and January
2019 for labor and materials it provided to EES. Buck Aff. at ¶ 11; see statement attached as Exhibit 4 to
Buck Aff. The amount owed for those invoices totals approximately $265,000 and, as of the date that Buck
was fired, that amount had not been paid. Id.

In addition, it is undisputed that Best Home lent EES $21,000 during December 2018 and January 2019 in
order for EES to make payroll. Id. at ¶ 12. Indeed, EES had trouble making payroll, given that Colon and her
husband were using EES’s funds to pay their home mortgage, their personal minivan, pool supplies, HVAC
work for Colon’s in-law’s Florida house, and a nanny to care for Colon’s grandchild, among other things. Id.


                                                      5
Case 19-20688      Doc 9-2    Filed 05/21/19         Entered 05/21/19 23:25:56   Page 6 of 19



          Ms. Colon, in her capacity as sole manager of Best, agrees with Mr. Lattimer’s
          base line determination. I nonetheless remain confident that an affidavit
          from Ms. Colon, in her capacity as sole manager of Best, stating that that
          amount owed to EES is not in dispute, should alleviate any concerns that
          might otherwise be raised.

See email attached as Exhibit 5 to Natale Aff.

       Counsel for Buck then reiterated her longstanding request for the Lattimer report

by stating the following:

          We have been asking Attorney Mary Miller for Andrew Lattimer’s report for
          months. It was promised to us by February 9, 2019 by Attorney Miller--and
          then several times thereafter--and we have yet to receive it. Please send me
          Lattimer’s report.

See id. Bankruptcy counsel responded by stating the following:

          I don’t have any report, only an oral statement by Mr. Lattimer as to the most
          conservative amount that Best could owe EES. That oral statement was the
          basis for the filing.

See id. The undersigned then communicated directly with Mr. Lattimer, asking for basic

facts concerning this claim. He wrote:

          I am counsel to Justin Buck, a forty percent owner in Best Home Performance
          LLC of Connecticut. Please see the email below. As you can see from the
          email below, [Bankruptcy Counsel] is putting your opinion front and center
          as his good faith basis for why he, as counsel to EES, put Best into an
          Involuntary Bankruptcy. Can you furnish me whatever information that you
          have that is the basis for the amount that you allegedly indicated to
          [Bankruptcy Counsel] is owed by Best to EES? My client does not agree with
          that view and we find the claim especially suspect in that, inter alia, it never
          came to light until just very very recently when the Petition was filed. You
          should also know that if you have any questions regarding any amount that
          you think may be owed by Best to EES, please let me know and I will talk to
          my client about answering any questions that you may have. We do think
          that a diligent and complete review by you will lead you to conclude that
          those amounts are not owed. But for now, we would greatly appreciate
          developing a better understanding of the point of view that was the basis for
          your “oral statement” - was this labor, materials or both or some other items
          that were sold by EES to Best? When they were furnished? Was there an
          agreement? If so, when was it entered into? When were the invoices issued
          and if so were they issued in the ordinary course and by whom? Do you have



                                                 6
Case 19-20688        Doc 9-2    Filed 05/21/19       Entered 05/21/19 23:25:56    Page 7 of 19



             the invoices? Was demand for payment ever made etc. Perhaps [Bankruptcy
             Counsel]’s reliance on your “oral statement” was misplaced and if that is the
             case, please let all parties copied on this email know, including me. This is a
             serious matter and your oral statement is apparently being used by one
             company to place another into bankruptcy. So, we hope and expect that it
             will be addressed by you and your firm with the level of attention and review
             necessary. Again, at the risk of being repetitive, your oral statement is now
             apparently being used and relied upon to force Best into Bankruptcy which ,
             if that action is allowed, my client will be significantly damaged. This could
             result in my client’s entire interest in the LLC being liquidated and him
             suffering other harm. Again, if and to the extent that you did not intend for
             your statement, to be given such reliance, please let us know and we hope
             that [Bankruptcy Counsel] will proceed accordingly. I do think that it is
             important that you and your firm know the extent that that “oral statement”
             is now being relied upon by EES’s Bankruptcy Counsel to result in action
             against Best.

             In addition, I understand that you have been working on a “report” dealing
             with Best and EES. Can you furnish me a copy of that as well. Again, Justin is
             a 40 percent owner in Best and is entitled to this information.

See id.

          General Counsel responded by indicating that Mr. Lattimer would not be able to

send to the undersigned anything directly, “as Best is entitled to withhold certain

documents and Andrew, a non-attorney, should not be forced to make such a call.” See

email attached as Exhibit 6 to Natale Aff.

          The undersigned also wrote to Bankruptcy Counsel with the following request:

             Anything else that you can provide us other than this “oral statement” that
             you relied upon? The questions I asked of Mr. Lattimer are asked of you as
             well.

See id. Bankruptcy Counsel responded—not with any information regarding the debt or

basis for it or how is what arrived—but instead with the following:

             Frankly speaking, Mr. Lattimer’s opinion, comment, or basis for same is
             irrelevant to this discussion of what or how much is owed. Under the
             applicable Connecticut statute, as well as the applicable section of the
             Bankruptcy Code, if the sole manager of Best has decided that these monies
             are owed, then they are owed. It will be up to the bankruptcy court to



                                                 7
Case 19-20688      Doc 9-2     Filed 05/21/19        Entered 05/21/19 23:25:56    Page 8 of 19



          determine what, if any, claims by EES will be paid from the bankruptcy
          process.

See email attached as Exhibit 7 to Natale Aff.

       So that is essentially the backdrop for this claim. There is no basis for it, no

corroborating evidence, and efforts to develop an understanding for how it was arrived at

have been met with stonewalling tactics. First, Bankruptcy Counsel writes that he relied on

an oral statement from Mr. Lattimer as to the amount owed, then when Mr. Lattimer is

questioned on it, Bankruptcy Counsel states that Mr. Lattimer’s point of view “is irrelevant.”

See email attached as Exhibit 7 to Natale Aff. Rather, Bankruptcy Counsel essentially

claims that the debt is owed because Colon says it is owed and that is the good faith basis

for the Petition, and he then goes on to threaten that if Buck plans to challenge that amount,

he and his counsel will be faced with sanctions. See id.

   C. Buck disputes both the liability and amount set forth in the Petition.

       Buck disputes both the liability and the amount set forth in the Petition filed against

Best Home. In fact, he has no idea on what basis EES could claim that Best Home owes it

$363,436.61. Buck Aff. at ¶ 14. He was very much involved in the day to day affairs of Best

Home and ran the company until he was excluded in early 2019. Id. Indeed, Colon was not

involved in running or managing Best Home for least the last 18 months prior to the time

that she fired Buck. Id. Buck did not authorize the purchase of labor, materials, or services

of any kind from EES in the amount stated in the Petition and he is unaware that his sister,

Colon, did. Id. Other than Buck or Colon, no one else would be authorized to make such

purchases on behalf of Best Home. Id.

       Both Best Home and EES are small companies, and Buck would certainly know if

Best Home owed EES that sum of money and, again, he does not know of any grounds to


                                                 8
Case 19-20688        Doc 9-2    Filed 05/21/19        Entered 05/21/19 23:25:56    Page 9 of 19



conclude that that sum would be owed or any amount close to that and, as such, he very

much disputes that it is owed. Id. at ¶¶ 14-15. Again, the only invoice issued by EES to Best

Home was in December of 2018 and that was for Administrative Services and that was paid

in full by Best Home. Id. at ¶ 8.

         If this Petition is allowed, Buck’s forty percent (40%) interest in Best Home will

potentially be eliminated and he could face personal liability for credit cards of Best Home

which were incurred on behalf of Best Home for goods and services purchased primarily

for the benefit of Best Home, which he may have personally guaranteed. Id. at ¶ 16. As of

the time he was fired from Best Home, Best Home was performing numerous profitable

contracts that were being paid in the ordinary course and Best Home was a profitable going

concern. Id. Given the above, Buck believes that the Petition is not brought in good faith

and requests that it be dismissed. Id. at ¶ 17.

II.      ARGUMENT

      A. Buck, as the Sole Minority Owner of Best Home, Has Standing to Contest What
         is a Sham Bankruptcy Petition.

         Given the emails sent by Bankruptcy Counsel, it is expected that he will assert that

Buck does not have standing to challenge this Petition. Buck does not agree with that

position. Specifically, he will suffer significant injury if this sham Petition is permitted to

proceed. He is a member and 40% owner of Best Home and his rights will be significantly

impacted if this sham Petition is allowed to go forward. In fact, he adamantly disputes both

the liability and amount of the claim set forth in the Petition. In any event, Buck requests

permission to intervene in this matter.

         11 U.S.C. § 303(d) specifically provides that “the debtor, or a general partner in a

partnership debtor that did not join in the petition, may file an answer to a petition under


                                                  9
Case 19-20688         Doc 9-2       Filed 05/21/19        Entered 05/21/19 23:25:56              Page 10 of 19



this section.” 6 While there is no express statutory authority for stockholders (or LLC

members) to contest an involuntary petition filed against their corporation, courts

recognize that this is not an inflexible rule. In re Westerleigh Development Corp., 141 B.R.

38, 40 (Bankr.S.D.N.Y. 1992) (dismissing involuntary petition after finding that petition was

filed by corporate shareholder to gain leverage over another shareholder). In fact, courts

acknowledge that under certain circumstances, shareholders (i.e. non-debtors or general

partners that have not joined in the petition) are, in fact, permitted to contest an

involuntary petition against their corporation where there was a plan or scheme to achieve

fraud “or other proscribed conduct.” Id., quoting In re The Ceiling Fan Distributor, Inc., 37

B.R. at 702. Similarly, the court in In re Oakland Popcorn Supply, Inc., 213 F.Supp. 665

(N.D.Cal.1963), stated that “[w]hile it is true that stockholders of a bankrupt corporation

have no statutory right to contest an involuntary petition, it is within the discretion of the

bankruptcy court to permit them to do so. Id. at 667 (citations omitted); see also In re

Super Vent Window Co., 52 F.Supp. 356 (S.D.Fla.1943) (stockholders permitted to intervene

to assert defense to creditor’s involuntary petition for corporation’s adjudication in

bankruptcy, in view of sharp contests and adverse claims between petitioning creditor and

stockholders); In re National Republic Co., 109 F.2d 167, cert. denied, 309 U.S. 671,

rehearing denied, 309 U.S. 698 (1940) (court, in its discretion, may permit stockholders and

state court receivers to intervene on a proper showing). 7


6The Bankruptcy Code, which was enacted long before the advent of limited liability companies, has not yet
been amended to deal with the unique features of the limited liability company. See Preventing Voluntary
and Involuntary Petitions by Limited Liability Companies, 18 Bankr. Dev. J. 51, 73 (2001). So, there appears
no reason that a member of limited liability company would not be permitted to answer a sham petition, but a
general partner of a partnership can.
7In fact, even third parties that have an interest in the matter were able to successfully contest (and have
dismissed) collusive involuntary petitions. See, e.g., In re Central Park Estates, LLC, 485 B.R. 72 (Bankr.S.D.N.Y.


                                                       10
Case 19-20688         Doc 9-2      Filed 05/21/19       Entered 05/21/19 23:25:56             Page 11 of 19



        For example, in In re Westerleigh Development Corp., the debtor would have been

unable to answer the involuntary petition because its only two shareholders disagreed

about contesting the petition and neither had authority to act for the corporation given that

each owned 50% of the corporation. 141 B.R. at 40. The Bankruptcy Court held that either

shareholder should be afforded standing to contest the involuntary petition filed against

the corporation, especially when the petitioner was the family owned corporation of the

other 50% shareholder. Id.

        In any event, Buck should be permitted by this Court—and respectfully requests

permission—to intervene in this matter to contest the sham involuntary Petition filed

against Best Home. Indeed, under Fed. R. Bankr. P. 2018(a), permissive intervention may

be permitted to “any interested entity” upon a showing of cause. See Fed. R. Bankr. P.

2018(a)(“In a case under the Code, after hearing on such notice as the court directs and for

cause shown, the court may permit any interested entity to intervene generally or with

respect to any specified matter.”). Cause includes, inter alia, “an economic interest in the

case or one of its aspects or a concern with its precedential ramifications.” In re City of

Bridgeport, 128 B.R. 686, 687-88 (Bankr.D.Conn.1991), citing In re Ionosphere Clubs, Inc.,

101 B.R. 844, 853 (Bankr.S.D.N.Y.1989); In re Public Serv. Co. of New Hampshire, 88 B.R. 546,

551 (Bankr.D.N.H.1988); 8 Collier on Bankruptcy ¶ 2018.03[3] at 2018-7 (15th ed. 1988)

(“The cause is an economic or similar interest in the case or one of its aspects. Intervention

might also be permitted to an entity based on that entity’s concern with precedential

ramifications of an aspect of a case…”). The Court in In re Public Service Co. of New

Hampshire, 88 B.R. 546 (Bankr.D.N.H.1988) stated that “[t]he factors that courts have

2013) (dismissing involuntary petition after third party filed motion to strike, demonstrating the collusion
between the petitioning creditor and debtor).


                                                      11
Case 19-20688        Doc 9-2       Filed 05/21/19       Entered 05/21/19 23:25:56            Page 12 of 19



considered in determining whether to grant permissive intervention are whether the

intervenor’s interests are already adequately represented, and whether intervention would

result in undue delay or prejudice to the original parties.” Id. at 551, citing In re Longfellow

Industries, Inc., 76 B.R. 338, 341 (Bankr.S.D.N.Y.1987), In re Hyde Park Partnership, 73 B.R.

194, 197 (Bankr.N.D.Ohio 1986), In re George Rodman, Inc., 33 B.R. 348, 350 (Bankr.W.D.

Okl.1983), C. Wright and A. Miller, Federal Practice and Procedure § 1913 at 552. 8

        Given Buck’s 40% ownership in Best Home, and the fact that he may be liable for

Best Home’s business debts if this Petition proceeds, he certainly has an economic interest

in this matter and, as such, he requests permission from this Court to intervene in this

matter to contest what he believes is a sham Petition filed against Best Home.

    B. The Petition does not satisfy the requirements that EES’s claim is not subject
       to a bona fide dispute as to liability and/or amount and this Court, therefore,
       lacks subject matter jurisdiction over Best Home.

        The Court should dismiss the Petition pursuant to Fed. R. Bankr. P. 1011(b) and Fed.

R. Civ. P. 12(b)(1) because this Court lacks subject matter jurisdiction over Best Home

given that the Petition does not (and cannot) satisfy the requirements of 11 U.S.C. § 303(b).

Alternatively, the Court should order an evidentiary hearing whereby evidence of the

alleged undisputed nature of this claim can be heard and proven by the alleged creditor,

EES.

        As a preliminary matter, and as the Second Circuit recently noted, “[i]nvoluntary

bankruptcy petitions help ensure the orderly and fair distribution of an estate by giving



8 In addition, Section 305 gives the bankruptcy court the power to dismiss an involuntary petition sua sponte.
Specifically, that Section provides that “[t]he court, after notice and a hearing, may dismiss a case… at any
time if… the interests of creditors and the debtor would be better served by such…” 11 U.S.C. § 305(a); see
also In re Accident Claims Determination Corp., 146 B.R. 64, 67-68 (Bankr. E.D.N.Y. 1992) (dismissing
involuntary petition where petitioning creditors were intending to harass debtor and its principals).


                                                     12
Case 19-20688         Doc 9-2      Filed 05/21/19        Entered 05/21/19 23:25:56              Page 13 of 19



creditors an alternative to watching nervously as assets are depleted, either by the debtor

or by rival creditors who beat them to the courthouse.” In re Murray, 900 F.3d 53, 59-60

(2d Cir. 2018), citing In re Macke Int’l Trade, Inc., 370 B.R. 236, 245-46 (9th Cir. BAP 2007).

It also noted, however, that “[d]espite these benefits, involuntary bankruptcy petitions

have ‘serious consequences [for] the alleged debtor…’” In re Murray, 900 F.3d at 59, citing

In re Forever Green Athletic Fields, Inc., 804 F.3d 328, 335 (3d Cir. 2015), quoting In re Reid,

773 F.2d 945, 946 (7th Cir. 1985); see also In re Macke Int’l Trade, 370 B.R. at 246. “By

giving creditors the ability to bring a debtor into bankruptcy, Congress created a power

that could be abused.” Rosenberg v. DVI Receivables XVII, LLC, 835 F.3d 414, 419 (3d Cir.

2016).

         Importantly, “[s]uch a remedy exists as an avenue of relief for the benefit of the

overall creditor body… [It] was not intended to redress the special grievances, no

matter how legitimate, of particular creditors… [Such creditors] must seek redress

under state law, in the state courts[,] and not in the bankruptcy court.” In re Murray, 900

F.3d at 59-60, quoting In re Brooklyn Res. Recovery, Inc., 216 B.R. 470, 486 (Bankr. E.D.N.Y.

1997) (emphasis added).

         In part because of the unusual nature of involuntary petitions, 9 Congress provided

bankruptcy courts with a variety of tools with which to police their use. In re Murray, 900

F.3d at 60. To begin, a petition must meet the statutory requirements for filing under 11

U.S.C. § 303. Id. Specifically, Section 303(b) provides, in relevant part, as follows:



9 In fact, most bankruptcy filings are initiated as voluntary petitions under 11 U.S.C. § 301 by a debtor seeking
a fresh start. In re Murray, 900 F.3d at 59. Far fewer are initiated as involuntary petitions by creditors, much
less a single creditor, under 11 U.S.C. § 303. Id., citing Administrative Office of the United States Courts,
Judicial Facts and Figures, tbl. 7.2,
http://www.uscourts.gov/sites/default/files/data_tables/jff_7.2_0930.2016.pdf (last visited Aug. 13, 2018).


                                                       13
Case 19-20688         Doc 9-2       Filed 05/21/19        Entered 05/21/19 23:25:56              Page 14 of 19



             An involuntary case against a person is commenced by the filing with the
             bankruptcy court of a petition under chapter 7 or 11 of this title--(1) by three
             or more entities, each of which is either a holder of a claim against such
             person that is not contingent as to liability or the subject of a bona fide
             dispute as to liability or amount, or an indenture trustee representing such
             a holder, if such noncontingent, undisputed claims aggregate at least $16,750
             more than the value of any lien on property of the debtor securing such
             claims held by the holders of such claims; (2) if there are fewer than 12 such
             holders… by one or more of such holders that hold in the aggregate at least
             $16,750 of such claims…

11 U.S.C. § 303(b).

        With regard to Section 303(b)’s references to “bona fide” disputes as to liability

and/or amount, the Court of Appeals for the Second Circuit adopted an “objective test” to

define the term “bona fide dispute.” In re EM Equipment, LLC, 504 B.R. 8, 13 (Bankr.D.Conn.

2013), quoting In re Rand Int’l Leisure Prods., LLC, No. 10-71497(AST), 2010 WL 2553999

(Bankr.E.D.N.Y. June 18, 2010), citing In re BDC 56 LLC, 330 F.3d 111, 118 (2d Cir.2003),

abrogated on other grounds in In re Zarnel, 619 F.3d 156 (2d Cir.2010). To determine

whether a bona fide dispute exists, the bankruptcy court “must determine whether there is

an objective basis for either a factual or a legal dispute as to the validity of the debt.” Id. at

117. The objective standard allows a creditor to be disqualified whenever there is any

legitimate basis for the debtor not paying the debt, factual or legal. In re Rand Int’l Leisure

Prods., LLC, 2010 WL 2553999, at *3. 10




10It should also be noted that Section 303(h)(1) provides, inter alia, that the Court shall order relief against
the debtor in an involuntary case only if “the debtor is generally not paying such debtor's debts as such debts
become due…” In making such a determination, this Court has explained it as follows: “The Court must first
undertake a rough calculus of the number and amount of the Alleged Debtor’s delinquent and current debts
on the petition date. The Court then utilizes the results of that calculus to determine if the ratio of delinquent
to current debts is supportive of a pattern of ‘generally not paying.’” In re Speer, 522 B.R. 1, 9 (Bankr.D.Conn.
2014), quoting In re Jacques, No. 09-22027, 2010 Bankr.LEXIS 2499 *21 (Bankr.D.Conn. July 23, 2010), citing
In re Palace Oriental Rugs, Inc., 193 B.R. 126, 129 (Bankr.D.Conn.1996). The burden of establishing that the
debtor is generally not paying such debtors’ debts as such debts become due falls on the petitioning creditor.
See id.


                                                       14
Case 19-20688         Doc 9-2      Filed 05/21/19        Entered 05/21/19 23:25:56             Page 15 of 19



        When applying this objective test, the Second Circuit has made clear that a

petitioning creditor must first establish a prima face case that no bona fide dispute

exists—as to liability or amount—before any burden shifts to the debtor. Id. at *4, citing

In re BDC 56 LLC, 330 F.3d at 118. 11 Indeed, the petitioning creditor “bear[s] the ultimate

burden of proving that all statutory requirements of… Section 303 have been met.” In re

EM Equipment, LLC, 504 B.R. 8, 13 (Bankr.D.Conn.2013), quoting In re Palace Oriental Rugs,

Inc., 193 B.R. 126, 128 (Bankr.D.Conn.1996). Similarly, the petitioning creditor “bear[s] the

ultimate burden of proving by a preponderance of the evidence that the Alleged Debtor is

generally not paying its debts as such debts become due.” Id.

         When an involuntary petition does not meet the requirements of Section 303(b)—

including the requirement that the claim must not be subject to a bona fide dispute—it

must be dismissed for, in that instance, the bankruptcy court lacks subject matter

jurisdiction over the alleged debtor. See In re BDC 56 LLC, 330 F. 3d at 118 (noting that

requirement in § 303(b) that petitioning creditor’s claim not be subject to a bona fide

dispute is “subject matter jurisdictional”); In re Elsa Designs, Ltd., 155 B.R. 859, 863 (Bankr.

S.D.N.Y 1993) (same). Accordingly, a creditor attempting to invoke the bankruptcy court’s

jurisdiction in an involuntary case must “demonstrate at the earliest practicable point” that

its involuntary petition satisfies the requirements of Section 303(b). In re BDC 56 LLC, 330

F. 3d at 118. A motion to dismiss pursuant to Fed. R. Civ. P. 12(b) is a “procedural vehicle

available for the adjudication of involuntary bankruptcy petitions.” In re Elsa Designs, 155

11 It should also be noted that while the statutory requirements set forth in § 303(b) do permit single

creditors to file an involuntary petition, courts tend to scrutinize such petitions closely. In re Murray, 900
F.3d at 60. In fact, some courts refuse to consider sole-creditor petitions unless there are exceptional
circumstances, such as where the creditor has no adequate alternative remedy under non-bankruptcy law,
though other courts instead fall back on “a close examination of the ‘generally not paying test’ prescribed by
11 U.S.C. § 303(h)(1)” to resolve single creditor involuntary bankruptcy. See In re Fischer, 202 B.R. 341, 346-
48 (E.D.N.Y. 1996) (citing cases); Cf. In re EM Equipment, LLC, 504 B.R. at 21 (citing cases).


                                                      15
Case 19-20688      Doc 9-2     Filed 05/21/19     Entered 05/21/19 23:25:56        Page 16 of 19



B.R. at 863; see Fed. R. Bankr. P. 1011(b) (requiring defenses and objections to involuntary

petition to be presented as prescribed by Fed. R. Civil P. 12); Fed. R. Civ. P. 12 (permitting

defenses of lack of jurisdiction over subject matter and failure to state claim upon which

relief can be granted to be presenting by pre-answer motion).

        Here, this Court lacks subject matter jurisdiction because EES does not hold a claim

that is “not the subject of a bona fide dispute” as to liability or amount and, therefore, the

Petition must be dismissed. 11 U.S.C. § 303(b)(1). Indeed, and as set forth in detail above,

EES has not satisfied, nor will it be able to satisfy, its burden of establishing that there is no

bona fide dispute that $363,436.31 is owed by Best Home to EES. In addition, according to

Buck, Best Home is actually owed approximately $265,000 and does not owe EES any

amount of money. See supra at p. 5. In fact, Buck—who was very much involved in the day

to day affairs of Best Home and ran the company until he was excluded in early 2019—has

no idea on what basis EES could claim that Best Home owes it $363,436.61. See supra at

pp. 4, 8.

        Accordingly, because EES does not hold a claim that is not the subject of a bona fide

dispute, the Court must dismiss the Petition for lack of subject matter jurisdiction over Best

Home.

    C. The Petition lacks good faith and was filed in bad faith.

        Given the history of what occurred in this matter as set forth above, Buck maintains

that the Petition lacks good faith and, in fact, has been brought in bad faith. Quite simply,

the majority member of EES is also the majority member of Best Home. She is using that

dual position as a basis to create an Involuntary Petition so that she can wipe clean her

brother’s minority interest in Best Home and potentially saddle him with debt of Best



                                                16
Case 19-20688      Doc 9-2     Filed 05/21/19      Entered 05/21/19 23:25:56         Page 17 of 19



Home that he may have personally guaranteed. Additionally, she is seeking to cause harm

to countless creditors of Best Home who are otherwise entitled to be paid their money

from a company that was, until Buck was terminated, a profitable going concern.

       As such, Buck respectfully requests that the Petition—which he maintains is

brought in bad faith—be dismissed. Indeed, when an involuntary petition is found by a

bankruptcy court to be filed in bad faith and in collusion with the debtor, the traditional

remedy is dismissal of the case. See In re Central Park Estates, LLC, 485 B.R. 72

(Bankr.S.D.N.Y.2013) (dismissing involuntary petition after third party filed motion to

strike, demonstrating the collusion between the petitioning creditor and debtor), citing In

re WLB–RSK Venture, 296 B.R. 509, 515 (Bankr.C.D.Cal.2003) (dismissing involuntary

petition after a finding that it was filed against the debtor as a litigation tactic); In re

Manhattan Industries, Inc., 224 B.R. 195, 201 (Bankr.M.D.Fla.1997).

       While Buck understands that this Court may not be inclined to conclude on the

papers that this Petition lacks good faith, he requests an evidentiary hearing whereby EES

will be required to somehow make a showing that it has properly implicated the

jurisdiction of this Court, which it will not be able to do, and Buck requests that the Court

rule on the lack of good faith in connection with the issues raised by his Motion to Dismiss.

III.   CONCLUSION

       For all of the foregoing reasons, Justin Buck respectfully requests that the Petition

for Involuntary Bankruptcy filed on April 30, 2019 against Best Home Performance of CT,

LLC by Energy Efficiencies Solutions LLC be dismissed and that this Court order any other

relief that the Court deems just, fair, and equitable, including an award of costs and

attorney’s fees. In addition, Buck seeks an order permitting him to intervene in this case.



                                                17
Case 19-20688      Doc 9-2    Filed 05/21/19    Entered 05/21/19 23:25:56        Page 18 of 19



       Finally, in the absence of this Motion being granted on the papers, Buck seeks an

evidentiary hearing whereby this Court can evaluate whether the alleged creditor, EES, has

brought the Petition in good faith and where EES will be required to prove, which it cannot

do, that there is no bona fide dispute as to the liability or amount it claims is owed by Best

Home in its Petition.



                                            Respectfully submitted,
                                            JUSTIN BUCK

                                            By His Attorneys,
                                            NATALE & WOLINETZ

                                              /s/ Anthony J. Natale
                                            Anthony J. Natale
                                            Federal Bar No. ct08451
                                            116 Oak Street
                                            Glastonbury, Connecticut 06033
                                            Telephone: (860) 430-1802
                                            Facsimile:    (860) 430-1809
                                            anatale@natalelawfirm.com




                                               18
Case 19-20688      Doc 9-2    Filed 05/21/19    Entered 05/21/19 23:25:56        Page 19 of 19



                                       CERTIFICATION

       This is to certify that on this 21st day of May, 2019, a copy of the foregoing was filed
electronically. Notice of this filing will be sent by e-mail to all parties by operation of the
Court’s electronic filing system.




                                              /s/ Anthony J. Natale
                                            Anthony J. Natale
                                            Federal Bar No. ct08451
                                            116 Oak Street
                                            Glastonbury, Connecticut 06033
                                            Telephone: (860) 430-1802
                                            Facsimile:    (860) 430-1809
                                            anatale@natalelawfirm.com




                                               19
